Citation Nr: 1103402	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-36 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for the cause of the 
Veteran's death, to include under the provisions of 38 U.S.C.A. § 
1151.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from December 1942 to October 
1945.  The Veteran died in February 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

Statements submitted by the appellant indicate that she is also 
presenting a theory of entitlement to compensation under 38 
U.S.C.A. § 1151.  Accordingly, the issue on appeal has been re-
characterized to reflect this contention.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In the decision below, the Board reopens the claim of entitlement 
to service connection for the cause of death.  The claim is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a November 2003 decision, the Board denied service 
connection for the cause of the Veteran's death.  

2.  A claim to reopen was received in October 2005.  

3.  The evidence received since the prior final denial is neither 
cumulative nor redundant and raises a reasonable probability of 
substantiating the claim.

CONCLUSIONS OF LAW

1.  The November 2003 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).   

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for the cause of the 
Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Court has ruled that the VCAA requires additional notice when 
a claimant seeks to reopen a previously denied claim.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must 
examine the basis for a denial of a previously disallowed claim 
and provide the veteran with notice of the evidence of service 
connection found lacking in the previous denial.  Kent at 10.

In an October 2008 letter, the RO provided the appellant with 
notice that fulfilled the requirements of Dingess and Kent.   The 
notice advised the appellant of the basis of the previous denial 
and informed her that new and material evidence was necessary to 
reopen the claim.  The appellant was advised of what information 
VA would obtain on her behalf and what evidence she should submit 
in support of her claim.  The letter also explained how 
disability ratings and effective dates are determined.   Although 
the October 2008 notice was provided after the rating decision on 
appeal, the timing defect was cured by readjudication in the 
September 2009 Supplemental Statement of the Case.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the 
Board finds that the VCAA notification requirements have been 
satisfied.  

II.  Analysis of Claim

The Board previously denied the appellant's claim to reopen for 
service connection for the cause of the Veteran's death in a 
decision dated in November 2003.  In that decision, the Board 
found that the conditions that caused the Veteran's death, a 
cardiovascular disorder and diabetes mellitus, were not present 
during service and did not manifest within one year of service.  
The Board also concluded that the Veteran's death was not 
proximately due to, or the result of a service-connected 
disability.  

In January 2005, the appellant submitted a request for a copy of 
the Veteran's service medical records.  In October 2005, the RO 
received additional service treatment records.  The RO accepted 
the additional service treatment records as a claim to reopen. 

A claim that has been disallowed by the Board may not be reopened 
except upon the submission of new and material evidence.  38 
U.S.C.A. § 7104(b) (West 2002).
 Once a claim is reopened, the adjudicator must review it on a de 
novo basis, with consideration given to all of the evidence of 
record 38 U.S.C.A.  § 5108 (West 2002); Evans v. Brown, 9 Vet. 
App. 273 (1996).

For claims filed on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative, nor redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable probability of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2010).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on any 
basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed 
credible for the purposes of reopening an appellant's claim, 
unless it is inherently false or untrue, or, if it is in the 
nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 
7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 
(1992).

To establish service connection for the cause of the veteran's 
death, there must be evidence that a service- connected 
disability was either the principal cause or a contributory cause 
of death.  For a service-connected disability to be the principal 
(primary) cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected condition to 
constitute a contributory cause of death, it must contribute 
substantially or materially; it is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312 (2010); see also Gabrielson v. Brown, 7 Vet. App. 
36 (1994).

The evidence at the time of the November 2003 rating decision 
included: service treatment records; VA examinations dated in 
June and July 1948, January 1950 and October 1983; VA medical 
records dated from 1990 to 1991; treatment reports from St. Mary 
Community Hospital; treatment records from Salem General 
Hospital; treatment records from Dr. Ramirez; the Veteran's death 
certificate; a statement from Dr. Hall and progress notes from 
Dr. Hall dated from April 1980 to October 1983; a transcript of a 
Board hearing conducted in November 2001; reports of VA medical 
opinions dated in December 2001 and January 2002 and statements 
from the appellant.  

The additional evidence received since the prior rating decision 
includes: the appellant's statements; additional service medical 
records; treatment records from the Salem Clinic (Dr. Hall) dated 
from 1973 to 1990; and a copy of the Veteran's death certificate.

The Veteran's death certificate is not new, as it was previously 
considered by the Board in the prior decision.  Treatment records 
from the Salem Clinic are new, as they were not previously 
submitted to VA.  These records are not material, as they do not 
provide any medical evidence linking the conditions that caused 
the Veteran's death to service or to a service-connected 
disability.  

In written statements, the appellant contends that symptoms that 
were documented in the Veteran's service treatment records in 
1945 were signs and symptoms of diabetes.  The appellant contends 
that symptoms that were noted when the Veteran was hospitalized 
in 1945, such as headache, stomach problems, nausea, 
irritability, cognitive impairment, psychosis, restlessness, 
abnormal EEG and loss of consciousness are symptoms of diabetes.  

The appellant's statements regarding diabetes mellitus are new.  
However, they are not material.  The Board's prior decision 
considered the appellant's contention that diabetes mellitus was 
present during service.  A December 2001 VA examination concluded 
that diabetes mellitus was not present during service.  The 
examination also concluded that the Veteran's service-connected 
disability did not contribute to the development of diabetes.  
The appellant has not presented any competent medical evidence 
linking  diabetes to service or to a service connected 
disability.   The appellant's statements in this regard do not 
provide competent medical evidence.   Evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay statements 
such as these are not new and material evidence and cannot serve 
to reopen a previously denied claim.   See Moray v. Brown, 5 Vet. 
App. 211 (1993).

Other written statement submitted by the appellant reflect her 
contentions that the Veteran had yellow fever  during service and 
that this condition affected his heart.  The appellant's 
contention is new, as such contentions were not previously 
considered.  The appellant's statements are also material when 
considered in conjunction the report of discharge, which, in the 
remarks section, noted yellow fever in July 1944.   

An October 2006 report of contact reflects the appellant's 
contention that cardiomyopathy was related to care the Veteran' s 
received at the VAMC Portland in 1990.   The appellant's 
statements are both new and material.  

The Board finds that new and material evidence has been received 
to reopen the claim of entitlement to service connection for the 
cause of the Veteran's death.  In light of service treatment 
records which reflect hospitalization, the contention is also 
material.  Having determined that new and material evidence has 
been received, the Board may reopen the claim for entitlement to 
service connection for the cause of the Veteran's death.  

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of the Veteran's 
death is reopened.  To that extent only, the claim is allowed.  


REMAND

The appellant contends that the Veteran had yellow fever or 
Dengue fever in service that contributed to his heart problems.  
The remarks section of the Veteran's separation document noted 
"yellow fever 19 July 1944."   To date, no VA examination has 
addressed the causal relationship, if any, between yellow fever 
and cardiomyopathy.   A VA examination is necessary.

The appellant also asserts that an error in VA treatment in 
August 1990 may have contributed to the Veteran's death.  Under 
38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability or 
death were service-connected. For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the result of 
the veteran's willful misconduct and the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered by 
the Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was: (A) carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable. Effective September 2, 
2004, 38 C.F.R. § 3.361 was promulgated for claims filed on or 
after October 1, 1997.  Claims based on additional disability due 
to hospital care, medical or surgical treatment must meet certain 
causation requirements.  Actual causation is required.  To 
establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death. Merely showing that 
a veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not establish 
cause.  Hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress of a 
disease or injury for which the care, treatment, or examination 
was furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  Additional disability or death caused by a 
veteran's failure to follow properly given medical instructions 
is not caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c).

The Board finds that a VA medical opinion is necessary to 
determine whether the Veteran's death was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination or an event not reasonably foreseeable.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Forward the claims file to a physician 
with the appropriate expertise to provide a 
medical opinion regarding the cause of the 
Veteran's death.  The physician should 
indicate that the claims file was reviewed in 
its entirety, and the review of the claims 
file should be noted in the examination 
report.  

2.  The physician should state whether yellow 
fever in service caused or contributed to 
cardiomyopathy or diabetes mellitus.  The 
examiner should provide a detailed rationale 
for the opinion.  

3.  Was the Veteran's cardiomyopathy the 
result of  carelessness, negligence, lack of 
proper skill, error in judgment or similar 
instance of fault on the part of VA in 
furnishing hospital care, medical or surgical 
treatment, or examination? The medical basis 
for all opinions expressed should also be 
noted for the record.  In answering this 
question, the examiner should specifically 
discuss the Veteran's surgery at the Portland 
VAMC in August 1990 and the medical care 
received afterward at the Walla Walla VAMC.  
The examiner should provide a detailed 
rationale for the opinion.  

4.  After the completion of the development 
requested above, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and should 
be afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


